PER CURIAM:
Assuming arguendo the existence at one point of a case or controversy within the meaning of Article III of the Con-“titution, it is now undisputed that the ■aiders which gave rise to the issue underlying this appeal are moot. The judgment of the district court in question is therefore vacated and the cause is remanded with direction to dismiss the proceedings as being moot. Cf. Troy State University v. Dickey, 5 Cir, 1968, 402 F.2d 515, 516-517; and Lebus for and on Behalf of N.L.R.B. v. Seafarer’s Int’l Union, 5 Cir, 1968, 398 F.2d 281, 283, on the procedure to be followed by the Court of Appeals in dismissing a case by reason of mootness.
Vacated and remanded with directions.